          Case 1:18-cv-11646-NRB Document 13 Filed 12/22/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BENEDICT CAIOLA,                                   Civil Action No. 1:18-CV-11646-NRB

                 Plaintiff,

         v.                                                 NOTICE OF APPEARANCE

 LOCKEY MAISONNEUVE, et al.,

                 Defendants.




TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Ryan J. Cooper of the law firm Cooper, LLC hereby enters

his appearance as counsel for defendant Lockey Maisonneuve without waiver of the right to

contest this Court’s personal jurisdiction. I certify that I am admitted to practice in this Court.

Dated: December 22, 2018
                                                       Respectfully submitted,

                                                   By:/s/Ryan J. Cooper
                                                      Ryan J. Cooper, Esq.
                                                      COOPER, LLC
                                                      108 N. Union Ave., Suite 4
                                                      Cranford, New Jersey 07016
                                                      Counsel for Defendant Lockey Maisonneuve
